Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  159390                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159390
                                                                    COA: 343929
                                                                    Jackson CC: 17-005539-FH
  CASEY LAVERN OLNEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 14, 2019
  judgment of the Court of Appeals is considered. We DIRECT the Jackson County
  Prosecuting Attorney to file a supplemental answer to the application for leave to appeal,
  within 28 days after the date of this order, addressing the defendant’s argument that MCL
  768.27c does not apply to preliminary examinations.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2019
           t0918
                                                                               Clerk